Citation Nr: 0818609	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  00-18 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for a right hand 
condition, to include as secondary to the veteran's service-
connected right shoulder disability.

2.  Entitlement to service connection for a nervous 
condition, to include as secondary to the veteran's service-
connected head trauma.

3.  Entitlement to service connection for tinnitus, to 
include as secondary to the veteran's service-connected head 
trauma.

4.  Entitlement to service connection for depression, to 
include as secondary to the veteran's service-connected head 
trauma.

5.  Entitlement to an initial rating in excess of 20 percent 
for complex partial seizures due to head trauma.

6.  Entitlement to an effective date earlier than June 30, 
1999, for a grant of service connection for a right shoulder 
condition.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1985.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied the 
benefits sought on appeal.  

In a March 2003 decision, the Board reopened the veteran's 
psychiatric disability claim.  The Board again remanded this 
matter in September 2003.

The issues of entitlement to service connection for a nervous 
condition, a right hand condition, tinnitus, and depression, 
the initial increased rating claim for a seizure disorder, 
and entitlement to TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a November 1986 rating decision, the RO denied the 
veteran's claim of service connection for right shoulder 
disability; the veteran failed to perfect an appeal.  

2.  The veteran's application to reopen his claim of 
entitlement to service connection for right shoulder 
disability was received by VA on June 30, 1999.

3.  In a rating decision dated in September 2001, the RO 
granted service connection for right shoulder disability, 
effective June 30, 1999, the date of receipt of the 
application to reopen the service connection claim.

4.  No communication received prior to June 30, 1999, may be 
interpreted as an informal claim of entitlement to service 
connection for a right shoulder disability.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 30, 
1999, for a grant of service connection for right shoulder 
disability, have not been met.  38 U.S.C.A. § 5108, 5110, 
7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's right shoulder claim arises from his 
disagreement with the effective dates following the grants of 
service connection.  Once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As to VA's duty to assist, the Board observes that there is 
any indication that there is no outstanding evidence that 
should be associated with the claims folder.  The Board thus 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced by the Board's adjudication of his claim.  

In this case, the basic facts are not in dispute.  In a 
November 1986 rating decision, the RO denied service 
connection for right shoulder disability and the veteran did 
not perfect an appeal of this determination to the Board.  On 
June 30, 1999, he filed an application to reopen a claim of 
service connection.  In a September 2001 rating decision the 
veteran was granted service connection for a right shoulder 
disability and assigned a rating of 40 percent.  The veteran 
contends that he is entitled to an earlier effective date for 
this award.  

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  As such, the RO assigned the earliest 
possible effective date for its grant of the reopened claim, 
which as noted above was received by VA on April 1, 2004.  
See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); 
Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Because the veteran's right shoulder disability had its onset 
in service, service connection was established.  It does not 
follow, however, that because service connection is warranted 
that the effective date of service connection be the day 
following service or the date he filed his original claim 
because doing so would render meaningless many of the 
provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Indeed, in Sears, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that pursuant to 
38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid 
gap-filling regulation, there was no conflict between 
38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible 
effective date of service connection for a reopened claim was 
the date the reopened claim was received.  Id. at 1332.  
Thus, under the law, there is no basis to assign an earlier 
effective date for service connection for right shoulder 
disability.



ORDER

Entitlement to an effective date earlier than June 30, 1999, 
for a grant of service connection for a right shoulder 
disability is denied.

REMAND

A remand is required in order to obtain records pertinent to 
the veteran's remaining service connection claims.  The file 
shows that the veteran has been receiving disability benefits 
from the Social Security Administration since November 2006.  
While a copy of the decision itself is of record, all records 
considered by that agency in deciding the veteran's claim for 
disability benefits should be obtained.  See Martin v. Brown, 
4 Vet. App. 136 (1993) (not only must the final Social 
Security Administration decision be obtained, but all records 
upon which that decision was based must be obtained as well); 
38 C.F.R. § 3.159(c)(2) (2007). 

In addition, a remand is required in order to afford the 
veteran VA examinations for his service connection claims for 
his right hand and psychiatric disability, as well as for 
tinnitus.  In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.

The veteran seeks secondary service connection for both his 
right hand condition and for tinnitus.  In a December 2003 
letter, for example, he contends his right hand condition is 
secondary to his service-connected right shoulder disability, 
and that his tinnitus is due to his service-connected head 
trauma.  The record also indicates that he may have 
psychiatric disability on a secondary basis; a September 2002 
VA examiner diagnosed the veteran as having mood disorder due 
to medical condition.  This theory of entitlement has not 
been developed by the RO as to these claims.  Under section 
3.310(a) of VA regulations, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Here, the veteran has a current diagnosis 
of psychiatric disability and tinnitus, and a current 
diagnosis of a chip fracture of the styloid process of the 
ulna, documented by a May 2003 x-ray.  The record also shows 
that the veteran is currently service connected for a complex 
tear at the peripheral aspect of the rotator cuff tendon and 
echondroma of the neck of the humerus of the right shoulder, 
and a seizure disorder due to head trauma in service.  A VA 
medical opinion is needed to determine whether there is any 
relationship between these conditions as contended.

Because the remanded service connection issues may 
potentially be granted upon completion of the development 
sought, the outcome of the TDIU claim could be affected.  
Thus, the Board finds that the TDIU claim is inextricably 
intertwined with the pending service connection claims and a 
decision as to the issue of TDIU will be deferred pending 
readjucation of those other claims. This is in accordance 
with Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in 
which the Court recognized that inextricably intertwined 
claims should not be adjudicated piecemeal.
In addition, the Board notes that in a November 2003 rating 
decision the veteran was awarded service connection for a 
seizure disorder due to head trauma in service.  In a January 
2004 he expressed disagreement with the rating assigned for 
this disability.  Where an SOC has not been provided 
following the timely filing of a notice of disagreement, a 
remand, not a referral to the RO, is required by the Board.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits, to include copies of 
all medical records relied upon 
concerning that claim.  

2.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
to determine the nature, extent, onset 
and etiology of any psychiatric 
disability found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed.  
The examiner should opine as to whether 
it is at least as likely as not that any 
psychiatric disability found to be 
present had its onset in or is related to 
service, or to his service-connected 
disabilities.  In doing so, the examiner 
should acknowledge the veteran's of 
symptoms and the September 2002 VA 
treatment record reflecting that the 
veteran was diagnosed as having mood 
disorder due to medical condition.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

3.  Afford the veteran a VA examination 
to ascertain the nature and etiology of 
his right hand condition and tinnitus.  
The claims folder should be made 
available and reviewed by the examiner.  
All tests deemed necessary should be 
conducted.  The examiner is requested to 
review all pertinent records associated 
with the claims file and offer comments 
and an opinion addressing whether it is 
at least as likely as not that the 
veteran's currently diagnosed conditions 
had their onset during service or are in 
any other way causally related to his 
active service.  Additionally, the 
examiner must specifically state whether 
either of these conditions are causally 
related to or have been aggravated by any 
of the veteran's service-connected 
disabilities.  All findings and 
conclusion should be set forth in a 
legible report.

4.  The RO should issue statements of the 
case with respect to the issue of 
entitlement to an initial increased 
rating for his seizure disorder.  The 
appellant should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of those issues.  The claims file 
should be returned to the Board for 
further appellate consideration only if 
the appellant files a timely substantive 
appeal.

After all of the above actions have been completed 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


